[Cite as State v. Attia, 2021-Ohio-2890.]



                 IN THE COURT OF APPEALS OF OHIO
                             ELEVENTH APPELLATE DISTRICT
                                    LAKE COUNTY

 STATE OF OHIO,                                        CASE NO. 2021-L-003

                   Plaintiff-Appellee,
                                                       Criminal Appeal from the
          -v-                                          Court of Common Pleas

 MAJED A. ATTIA,
                                                       Trial Court No. 2019 CR 001073
                   Defendant-Appellant.


                                             OPINION

                                        Decided: August 23, 2021
                                          Judgment: Affirmed


 Charles E. Coulson, Lake County Prosecutor; Kristi L. Winner and Adam M. Downing,
 Assistant Prosecutors, Lake County Administration Building, 105 Main Street, P.O. Box
 490, Painesville, OH 44077 (For Plaintiff-Appellee).

 Edward R. LaRue, The Rockefeller Building, Suite 1300, 614 West Superior Avenue,
 Cleveland, OH 44113 (For Defendant-Appellant).


MARY JANE TRAPP, P.J.

        {¶1}     Appellant, Majed A. Attia (“Mr. Attia”), appeals his convictions following a

jury trial in the Lake County Court of Common Pleas in which he was found guilty of two

counts of complicity to aggravated burglary and two counts of complicity to felonious

assault.

        {¶2}     Mr. Attia asserts four assignments of error, contending that the trial court

erred in failing to order judgments of acquittal on the four charged offenses pursuant to

Crim.R. 29(A) due to the insufficiency of the evidence to sustain his convictions.
       {¶3}   After a careful review of the record and pertinent law, we find as follows:

       {¶4}   First, due to merger at sentencing, Mr. Attia was only “convicted” of counts

1 and 3. Therefore, we will not review the sufficiency of the evidence underlying counts

2 and 4.

       {¶5}   Second, construing the evidence in a light most favorable to the state, the

state produced sufficient evidence, if believed, to establish the elements of complicity to

aggravated burglary (count 1) beyond a reasonable doubt. A reasonable jury could infer

Mr. Attia was aware that soliciting or procuring the principal offender to assault Robert

Finucan (“Robbie”) at the Finucan home would probably cause a certain result, i.e., the

principal offender trespassing into the Finucan home.

       {¶6}   In addition, to establish aggravated burglary, the state was not required to

prove that Robbie’s father (“Mr. Finucan”) was the intended victim of the underlying

criminal offense or that Mr. Attia was aware that the principal offender would inflict,

attempt to inflict, or threaten to inflict physical harm to Mr. Finucan. Rather, the state met

its burden of production by establishing that Robbie was the intended victim and that both

Mr. Finucan and Robbie suffered physical harm.

       {¶7}   Finally, construing the evidence in a light most favorable to the state, the

state produced sufficient evidence, if believed, to establish the elements of complicity to

felonious assault (count 3) beyond a reasonable doubt.             The principal offender’s

testimony indicates that Mr. Attia expressly contemplated Mr. Finucan being assaulted.

Therefore, a reasonable jury could infer from Mr. Attia’s assurance to the principal

offender that “if the father jumped in,” Mr. Attia “was going to have [his] back,” Mr. Attia

was aware that soliciting or procuring the principal offender to assault Robbie at the


                                              2

Case No. 2021-L-003
Finucan home would probably cause a certain result, i.e., Mr. Lewis feloniously assaulting

Robbie and/or Mr. Finucan.

      {¶8}   Thus, we affirm the judgment of the Lake County Court of Common Pleas.

                         Substantive and Procedural History

      {¶9}   On the evening of September 27, 2019, Mentor High School held its

homecoming football game.      Spectators in attendance included Mr. Attia’s younger

brother, O.A.; his younger sister, Rana; and Robert Finucan (“Robbie”), who were all

Mentor High School students.

                                 Physical Altercation

      {¶10} The football game had a Hawaiian theme, and spectators in the student

section wore beach clothing and were throwing around beach balls. At one point, Robbie

and Rana both reached for the same beach ball, which resulted in some type of physical

contact.

      {¶11} O.A. was subsequently informed that Robbie had shoved his sister.

According to O.A., Robbie had also made fun of Rana the week prior. O.A. angrily

confronted Robbie at his seat. When Robbie attempted to leave the area, O.A. followed

him around the stadium. O.A. also contacted Robbie multiple times via Snapchat wanting

to fight. They eventually agreed to meet at Veteran’s Park in Mentor to fight, although

Robbie later stated that he did not plan to show up.

      {¶12} Meanwhile, Mr. Attia was at his parents’ house in Kirtland Hills with his close

friends Elijah McDougall (“Mr. McDougall”), Isaiah Gullick (“Mr. Gullick”), Camryn

Jennings (“Ms. Jennings”), and Sarah Keen (“Ms. Keen”). Mr. Attia and his friends had

graduated from high school a couple of years prior. O.A. called Mr. Attia and told him


                                            3

Case No. 2021-L-003
what had happened between Robbie and their sister at the game. Mr. Attia and his four

friends got into his Jeep, and Mr. Attia drove everyone to the game.

       {¶13} Hailey Bernot (“Ms. Bernot”) was a friend of Robbie and was watching the

game. She witnessed O.A.’s encounter with Robbie and followed O.A. to Mr. Attia’s Jeep.

As O.A. entered the Jeep, she leaned into the window and told Mr. Attia, “Please don’t

hurt my friend.” Mr. Attia replied, “I can’t promise that.”

       {¶14} After picking up O.A., Mr. Attia used O.A.’s phone to call Robbie. He

requested to speak to Robbie’s father, but Robbie responded with expletives and hung

up. Mr. Attia drove to the Finucan home in Mentor and pulled into the driveway. He and

Mr. McDougall got out and went to the front door, but no one was home.

                                      Dewaune Lewis

       {¶15} Mr. Attia and O.A. remained upset about what had happened to their sister

at the football game. Mr. Attia called Dewaune Lewis (“Mr. Lewis”) and drove everyone

to pick him up at his house in Euclid.

       {¶16} According to Mr. Attia, he had purchased marijuana from Mr. Lewis a few

days prior. During that visit, Mr. Lewis mentioned that he was always at home babysitting

and wanted to get to know Mr. Attia and his friends better. Mr. Attia mentioned that he

was having a party on Friday and agreed to pick up Mr. Lewis.

       {¶17} According to Mr. Lewis, however, Mr. Attia called that night because he

wanted Mr. Lewis “to handle something” for him. Specifically, Mr. Attia offered to pay Mr.

Lewis to fight for him. Mr. Lewis had never previously “hung out” with Mr. Attia but had

seen him at the house of his older cousin, Billy Harper (“Mr. Harper”), who lived in




                                              4

Case No. 2021-L-003
Cleveland. According to Mr. Harper, he had previously told Mr. Attia that Mr. Lewis would

help him fight.

                                       The Party

       {¶18} After picking up Mr. Lewis, Mr. Attia drove everyone back to his house,

where they congregated in his apartment-style bedroom. Additional friends arrived,

including Miranda Briggs (“Ms. Briggs”), Kailey Sikora (“Ms. Sikora”), Jason Grove (“Mr.

Grove”), and Mr. Grove’s girlfriend, Alana Chester (“Ms. Chester”). Alexis Dion (“Ms.

Dion”), who was Mr. McDougall’s girlfriend, arrived later upon his request.

       {¶19} Mr. Lewis, Mr. Attia, and the other attendees drank alcohol and smoked

marijuana. Mr. Attia introduced Mr. Lewis to some of the attendees as “Billy’s cousin.”

Most of the attendees had never met Mr. Lewis before, and many later testified that his

presence and demeanor seemed unusual.

       {¶20} Many attendees also later testified that Mr. Attia was upset during the party

about the situation between Robbie and his sister. According to Ms. Dion, Mr. Attia spoke

about getting “revenge” on behalf of his family.       According to Ms. Chester, she

encountered Mr. Attia, Mr. Lewis, and Mr. McDougall out on the balcony having a

conversation that they did not want anyone else to hear.

       {¶21} According to Mr. Lewis, Mr. Attia said that Robbie had beat his sister and

that he wanted Mr. Lewis to “f**k Robbie up.” To Mr. Lewis, this meant that he was

supposed to beat Robbie up the best way he could. Mr. Attia did not want to fight Robbie

himself because Robbie knew him. Mr. Lewis was not from the area, and no one knew

anything about him.




                                            5

Case No. 2021-L-003
       {¶22} Mr. Lewis and Mr. Attia planned to leave the party “to go f**k Robbie up.”

Mr. Attia never said anything to Mr. Lewis about wanting to talk to Robbie or Robbie’s

father. Rather, Mr. Attia wanted Mr. Lewis to fight Robbie and told him that “if the father

jumped in,” Mr. Attia “was going to have [his] back.”

       {¶23} Mr. Gullick left the party at about 9 p.m. to meet his girlfriend at their

apartment. Mr. McDougall and Ms. Dion also left the party to get food.

                                       The Offenses

       {¶24} Eventually, four people remained at the party – Mr. Attia, Mr. Lewis, Ms.

Keen, and Ms. Jennings.       At about 10:30 p.m., Ms. Keen and Ms. Jennings were

preparing to leave. Mr. Attia asked Ms. Keen to drive him to the Finucan home. Ms.

Keen responded that she did not want to drive him somewhere to fight. Mr. Attia stated

that they were just going to talk to Robbie’s father. All four got into Ms. Keen’s car, and

Mr. Attia gave Ms. Keen directions to the Finucan house.

       {¶25} When they arrived, Ms. Keen pulled into the driveway but then parked on

the street in front of the house. Mr. Lewis got out of the car, while everyone else, including

Mr. Attia, stayed inside watching and waiting. Mr. Lewis walked to the front door and

knocked. Joseph Finucan (“Mr. Finucan”), Robbie’s father, opened the door slightly. Mr.

Lewis asked where Robbie was, and Mr. Finucan responded that Robbie was not home.

Mr. Finucan turned to his wife and told her to call the police, hoping this would scare off

Mr. Lewis. As Mr. Finucan turned his head, Mr. Lewis punched him hard on the left side

of his jaw. Mr. Finucan flew backwards into a wall and onto the floor. Mr. Lewis entered

the house and headed up the stairs. Mrs. Finucan ran into the bathroom and called 911.




                                              6

Case No. 2021-L-003
      {¶26} Mr. Finucan’s tooth had perforated his cheek, which caused him to bleed

profusely from his mouth. He got up and went into his garage, where he grabbed a metal

baseball bat. Mr. Lewis and Robbie came running down the stairs, at which time Mr.

Finucan hit Mr. Lewis with the baseball bat. Mr. Finucan and Mr. Lewis wrestled on the

ground while Robbie went to the garage and got a baseball bat. Mr. Lewis managed to

scramble out the front door.

      {¶27} Mr. Lewis returned to the backseat of Ms. Keen’s car. He was bleeding

heavily from a gash in his forehead. According to Mr. Lewis, he told Mr. Attia that he

“beat Robbie up.”

      {¶28} Ms. Keen drove to Euclid to drop off Mr. Lewis at his house. When they

arrived, Mr. Attia and Mr. Lewis got out of the car and spoke to Mr. Lewis’s cousin, Mr.

Harper. Mr. Attia came back to the car and asked Ms. Keen and Ms. Jennings if they had

any cash on them, which they did not. According to Mr. Attia, he intended to purchase

marijuana from Mr. Harper but realized he did not have any cash on him. According to

Mr. Lewis, however, Mr. Attia paid him $5 that night.

      {¶29} After dropping off Mr. Lewis, the three friends went to a BP gas station in

Mentor. Mr. Attia purchased a Gatorade using his father’s credit card, and Ms. Keen

attempted to clean Mr. Lewis’s blood from her car.

      {¶30} At Mr. Attia’s request, Ms. Keen dropped him off at Newell Creek, which is

a housing development located near Mr. Attia’s house. Mr. Attia called Mr. McDougall

indicating that he was in trouble and needed to be picked up. Mr. McDougall and Ms.

Dion picked up Mr. Attia at Newell Creek and dropped him off at his house.




                                            7

Case No. 2021-L-003
      {¶31} Mr. Attia later called both Ms. Chester and Ms. Sikora via FaceTime and

told them not to talk about the football game.

      {¶32} According to Mr. Lewis, Mr. Attia came back the next day and paid him

$100. Mr. Attia stated that the police were questioning him, so he had to delete Mr.

Lewis’s phone number.

                                  Police Investigation

      {¶33} Officers from the Mentor Police Department responded to Mrs. Finucan’s

911 call. Mr. Finucan was taken to the hospital by ambulance, where he stayed overnight.

He received a CT scan which revealed blood on his brain. He also sustained bruises all

over his body. Robbie received a few scratches to his face but did not go to the hospital.

      {¶34} Mr. Harper’s girlfriend took Mr. Lewis to the hospital, where he received

stiches to his forehead.

      {¶35} After speaking to the Finucans, the police went to the Attia home to talk to

O.A., who was not home. The police spoke with Mr. Attia, who called O.A. but did not

mention his involvement in the matter.

      {¶36} The police subsequently identified and interviewed the party attendees, Mr.

Lewis, and Mr. Harper.

      {¶37} Mr. Gullick and Mr. McDougall both made statements to police indicating

that they were aware the situation could get out of hand and that they left the party to

avoid involvement. At trial, however, Mr. McDougall contended that he had told the police

“what they wanted to hear.”

      {¶38} Shortly after commencing the investigation, the police arrested both Mr.

Lewis and Mr. Attia.


                                            8

Case No. 2021-L-003
                                        Indictment

       {¶39} In May 2020, the Lake County Grand Jury indicted Mr. Attia on the following

four counts: complicity to aggravated burglary in violation of R.C. 2923.03(A)(1), a felony

of the first degree, by knowingly soliciting or procuring Mr. Lewis to commit aggravated

burglary in violation of R.C. 2911.11(A)(1) (count 1); complicity to aggravated burglary in

violation of R.C. 2923.03(A)(2), a felony of the first degree, by knowingly aiding or abetting

Mr. Lewis in committing aggravated burglary in violation of R.C. 2911.11(A)(1) (count 2);

complicity to felonious assault in violation of R.C. 2923.03(A)(1), a felony of the second

degree, by knowingly soliciting or procuring Mr. Lewis to commit felonious assault in

violation of R.C. 2903.11(A)(1) (count 3); and complicity to felonious assault in violation

of R.C. 2923.03(A)(2), a felony of the second degree, by knowingly aiding or abetting Mr.

Lewis in committing felonious assault in violation of R.C. 2903.11(A)(1) (count 4).

       {¶40} Mr. Attia waived his right to arraignment and entered not guilty pleas to the

charged offenses.

                                         Jury Trial

       {¶41} The matter was tried to a jury over three days.           The state presented

testimony from several witnesses, including Ms. Bernot, Mr. and Mrs. Finucan, Robbie,

Ms. Keen, Ms. Jennings, Ms. Briggs, Ms. Sikora, Mr. Grove, Ms. Chester, Ms. Dion, the

investigating police officers, Mr. Lewis, and Mr. Harper.

       {¶42} During his testimony, Mr. Lewis indicated that he had entered into a

cooperation agreement with the state in which he agreed to plead guilty to burglary and

attempted felonious assault and to testify truthfully upon the state’s request. In return,

the state agreed to recommend a prison sentence of no more than seven years.


                                              9

Case No. 2021-L-003
       {¶43} The state also obtained testimony from Mr. McDougall and Mr. Gullick as

the court’s witnesses, and presented numerous exhibits, including photographs, video

recordings, and cell phone records.

       {¶44} Following the state’s case-in-chief, the defense moved for judgment of

acquittal pursuant to Crim.R. 29(A), which the trial court denied.

       {¶45} The defense presented testimony from O.A. and Mr. Attia. Upon resting,

the defense renewed its motion for a judgment of acquittal pursuant to Crim.R. 29(A),

which the trial court again denied.

       {¶46} Following deliberation, the jury returned guilty verdicts on all four counts.

The trial court ordered a presentence investigation, a drug and alcohol evaluation, and

victim impact statements and scheduled the matter for sentencing.

                                        Sentencing

       {¶47} At the sentencing hearing, the trial court determined that counts 1 and 2

and counts 3 and 4 merged for purposes of sentencing. The state elected to proceed

with sentencing on counts 1 and 3.

       {¶48} The trial court sentenced Mr. Attia to prison terms of eight to 12 years on

count 1 and three years on count 3 to run concurrently, resulting in a total prison term of

eight to 12 years. The trial court subsequently issued a judgment entry memorializing the

jury’s guilty verdicts and Mr. Attia’s sentences.

       {¶49} Mr. Attia appealed and presents the following four assignments of error for

our review:

       {¶50} “[1.] The trial court erred in failing to order a judgment of acquittal pursuant

to Ohio Rule of Criminal Procedure 29(A) on Count 1 due to the insufficiency of the


                                             10

Case No. 2021-L-003
evidence of each and every element of the crime of complicity to aggravated burglary by

solicitation or procurement of Dewaune Lewis to commit aggravated burglary.

       {¶51} “[2.] The trial court erred in failing to order a judgment of acquittal pursuant

to Ohio Rule of Criminal Procedure 29(A) on Count 2 due to the insufficiency of the

evidence of each and every element of the crime of complicity to aggravated burglary by

aiding or abetting Dewaune Lewis to commit aggravated burglary.

       {¶52} “[3.] The trial court erred in failing to order a judgment of acquittal pursuant

to Ohio Rule of Criminal Procedure 29(A) on Count 3 due to the insufficiency of the

evidence of each and every element of the crime of complicity to felonious assault against

Joseph Finucan by solicitation or procurement of Dewaune Lewis to commit felonious

assault against Joseph Finucan.

       {¶53} “[4.] The trial court erred in failing to order a judgment of acquittal pursuant

to Ohio Rule of Criminal Procedure 29(A) on Count 4 due to the insufficiency of the

evidence of each and every element of the crime of complicity to felonious assault against

Joseph Finucan, by aiding or abetting Dewaune Lewis to commit felonious assault against

Joseph Finucan.”

                                     Effect of Merger

      {¶54} Mr. Attia challenges his “convictions” on all four of the charged offenses.

According to the Supreme Court of Ohio, a “conviction” consists of a guilty verdict and the

imposition of a sentence or penalty. State v. Whitfield, 124 Ohio St.3d 319, 2010-Ohio-

2, 922 N.E.2d 182, ¶ 12; State v. Macko, 11th Dist. Lake No. 2016-L-022, 2017-Ohio-

253, ¶ 27.




                                             11

Case No. 2021-L-003
         {¶55} As indicated, the trial court merged count 2 into count 1 and count 4 into

count 3 and imposed sentences on counts 1 and 3. Since Mr. Attia was only “convicted”

of counts 1 and 3, we will not review the sufficiency of the evidence underlying counts 2

and 4.

         {¶56} For this reason, Mr. Attia’s second and fourth assignments of error are

without merit.

                                     Standard of Review

         {¶57} We address Mr. Attia’s first and third assignments of error together, where

he contends that the trial court erred by denying his Crim.R. 29 motion for acquittal

because the state failed to produce sufficient evidence to sustain his convictions,

respectively, on count 1 (complicity to aggravated burglary by soliciting or procuring) and

on count 3 (complicity to felonious assault by soliciting or procuring).

         {¶58} Crim.R. 29(A) provides that “[t]he court on motion of a defendant or on its

own motion, after the evidence on either side is closed, shall order the entry of a judgment

of acquittal of one or more offenses charged in the indictment, information, or complaint,

if the evidence is insufficient to sustain a conviction of such offense or offenses.” Thus,

when a defendant makes a Crim.R. 29 motion, he or she is challenging the sufficiency of

the evidence introduced by the state. State v. Patrick, 11th Dist. Trumbull Nos. 2003-T-

0166 & 2003-T-0167, 2004-Ohio-6688, ¶ 18.

         {¶59} “‘“[S]ufficiency” is a term of art meaning that legal standard which is applied

to determine whether the case may go to the jury or whether the evidence is legally

sufficient to support the jury verdict as a matter of law.’” State v. Thompkins, 78 Ohio




                                              12

Case No. 2021-L-003
St.3d 380, 386, 678 N.E.2d 541 (1997), quoting Black’s Law Dictionary 1433 (6th

Ed.1990). “In essence, sufficiency is a test of adequacy.” Id.

       {¶60} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at trial to

determine whether such evidence, if believed, would convince the average mind of the

defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus. “The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt.”

Id.

       {¶61} When evaluating the adequacy of the evidence, we do not consider its

credibility or effect in inducing belief. Thompkins at 387. Rather, we decide whether, if

believed, the evidence can sustain the verdict as a matter of law. Id. at 386. In addition,

circumstantial evidence and direct evidence inherently possess the same probative value,

even when used to prove essential elements of an offense. See Jenks at 272.

                          Complicity to Aggravated Burglary

       {¶62} Mr. Attia was convicted in count 1 of complicity in violation of R.C.

2923.03(A)(1) by knowingly soliciting or procuring Mr. Lewis to commit aggravated

burglary in violation of R.C. 2911.11(A)(1).

       {¶63} R.C. 2923.03 defines complicity. It provides, in relevant part, that “[n]o

person, acting with the kind of culpability required for the commission of an offense, shall

* * * [s]olicit or procure another to commit the offense.”       (Emphasis added.)      R.C.




                                               13

Case No. 2021-L-003
2923.03(A)(1). A defendant who commits complicity in the commission of an offense “is

prosecuted and punished as if he were a principal offender.” R.C. 2923.03(F).

       {¶64} The statute does not define the terms “solicit” or “procure.” The trial court

used the definitions set forth in the Ohio Jury Instructions, which define “solicit” as “to

seek, to ask, to influence, to invite, to tempt, to lead on, to bring pressure to bear” and

“procure” as “to get, obtain, induce, bring about, motivate.” Ohio Jury Instructions, CR

Section 523.03(A) (Rev. February 6, 2016). This court has adopted these definitions.

See In re S.J.F., 11th Dist. Geauga No. 2010-G-2960, 2010-Ohio-5514, ¶ 18.

       {¶65} R.C. 2911.11 defines aggravated burglary. It provides, in relevant part, that

“[1] [n]o person, by force, stealth, or deception, [2] shall trespass in an occupied structure

* * *, [3] when another person other than an accomplice of the offender is present, [4] with

purpose to commit in the structure * * * any criminal offense, [5] if any of the following

apply: * * * [t]he offender inflicts, or attempts or threatens to inflict physical harm on

another * * *.” R.C. 2911.11(A)(1).

                                         Trespass

       {¶66} Mr. Attia first contends that the state failed to produce “any evidence” that

he knowingly solicited or procured Mr. Lewis to trespass into the Finucan home.

       {¶67} A person trespasses when he or she “[k]nowingly enter[s] * * * the land or

premises of another * * * without privilege to do so.”           (Emphasis added.)       R.C.

2911.21(A)(1). See R.C. 2911.10 (defining trespass, for purposes of the burglary statute,

as a violation of R.C. 2911.21).

       {¶68} “A person acts knowingly, regardless of purpose, when the person is aware

that the person’s conduct will probably cause a certain result or will probably be of a


                                             14

Case No. 2021-L-003
certain nature. A person has knowledge of circumstances when the person is aware that

such circumstances probably exist. When knowledge of the existence of a particular fact

is an element of an offense, such knowledge is established if a person subjectively

believes that there is a high probability of its existence and fails to make inquiry or acts

with a conscious purpose to avoid learning the fact.” R.C. 2901.22(B).

           {¶69} This court has previously stated that the legal concept of “knowingly”

incorporates the scienter requirement that one ought to know one’s actions will “probably

cause certain results.” State v. Magnusson, 11th Dist. Lake No. 2006-L-263, 2007-Ohio-

6010, ¶ 51.

           {¶70} Because a defendant’s mental state is difficult to demonstrate with direct

proof, it may be inferred from the circumstances surrounding the offense. State v. Worthy,

11th Dist. Lake No. 2004-L-137, 2005-Ohio-5871, ¶ 24; State v. Johnson, 93 Ohio St.3d

240, 245, 754 N.E.2d 796 (2001). In the context of complicity, the relevant circumstances

include the defendant’s conduct “‘before and after the offense is committed.’” Johnson at

245, quoting State v. Pruett, 28 Ohio App.2d 29, 34, 273 N.E.2d 884 (4th Dist.1971).

           {¶71} In support of his argument, Mr. Attia relies on Mr. Lewis’s volunteered

statement during cross-examination, in which he stated, “That was my fault that I went in

house [sic].” According to Mr. Attia, this testimony “conclusively proves” that he never

“sought, asked, influenced, invited, or pressured” Mr. Lewis “to enter the Finucan home

at all.”

           {¶72} Mr. Attia quotes Mr. Lewis’s statement out of context. The remainder of the

referenced exchange was as follows:

           {¶73} “Q. That was your fault.


                                              15

Case No. 2021-L-003
       {¶74} “A. Yes.

       {¶75} “Q. That was not [Mr. Attia’s] fault, was it?

       {¶76} “A. Well, [Mr. Attia] took me to the house.

       {¶77} “Q. But he didn’t tell you to go in the house?

       {¶78} “A. No, he did not tell me to go in the house but he took me to the house.

       {¶79} “Q. He took you to the house.

       {¶80} “A. [Mr. Attia] knew what he was doing.

       {¶81} “Q. Okay.

       {¶82} “A. You knew them people knew him and knew his brother.

       {¶83} “Q. Okay.

       {¶84} “A. Come on now, I might not be from down here but you don’t got to try to

play me like I’m slow.”

       {¶85} Mr. Attia’s argument also does not acknowledge the following testimony

during Mr. Lewis’s direct examination:

       {¶86} “Q. What did [Mr. Attia] tell you he wanted you to do to Robbie?

       {¶87} “A. He wanted me to f**k Robbie up.

       {¶88} “* * *

       {¶89} “Q. [Mr. Attia] told you he wanted you to f**k Robbie up?

       {¶90} “A. Yeah, when somebody’s that mad what else do you expect they take

you to somebody’s house, they show you the house.

       {¶91} “Q. Okay. What does f**k somebody up mean to you?

       {¶92} “A. Beat them up the best way you can.

       {¶93} “Q. What do you mean the best way you can?


                                            16

Case No. 2021-L-003
       {¶94} “A. Just that’s the way I took it. Especially with him being mad, that’s the

only thing on his mind, yeah, that’s the way I took it. That’s how he wanted it cause if he

didn’t he would have never took me to the house and pointed out the house.”

       {¶95} Thus, contrary to Mr. Attia’s assertion, Mr. Lewis did not testify that entering

the Finucan home was his own idea. Rather, he believed Mr. Attia wanted him to do so.

       {¶96} Mr. Lewis’s apparent acceptance of responsibility for some of his actions

does not negate Mr. Attia’s complicity. In fact, a complicity offense requires that the

principal offender has “actually committed” the underlying offense. See R.C. 2923.03(C)

(“No person shall be convicted of complicity under this section unless an offense is

actually committed * * *”).

       {¶97} Further, the definitions of “solicit” and “procure” encompass more than an

express request that the principal offender perform a specific act. See Johnson, supra,

at 245 (“The fact that defendant did not articulate his intent will not allow him to escape

responsibility for his clear actions of complicity * * *”).

       {¶98} Mr. Attia also relies on the Ninth District Court of Appeals’ decision in State

v. Rohr-George, 9th Dist. Summit No. 23019, 2007-Ohio-1264.              In that case, the

defendant was convicted of complicity after her current lover murdered her former lover.

Id. at ¶ 1. On appeal, the Ninth District held that the state failed to present sufficient

evidence that the defendant solicited or procured the principal offender to commit the

murder. Id.

       {¶99} The court acknowledged that the state was not required to present evidence

of a “specific statement to solicit the murder.” Id. at ¶ 28. However, the state was required

to present evidence “from which a reasonable fact finder could infer that the defendant,


                                               17

Case No. 2021-L-003
acting with the specific purpose to cause a murder, did something to seek, ask, influence,

invite, tempt, lead on, pressure, get, obtain, induce, bring about, or motivate the principal

to commit the murder.” Id. The court found that the record before it contained “no such

evidence to evaluate.” (Emphasis added.) Id. Specifically, the state presented “no

evidence of anything that [the defendant] said or did from which a reasonable fact finder

could have concluded that [she], acting with the specific intent to cause [the victim’s

death], solicited or procured [the principal offender] to murder him.” (Emphasis added.)

Id.

       {¶100} We do not find Rohr-George to be instructive. Unlike that case, the state

presented numerous witnesses and documentary evidence establishing Mr. Attia’s

conduct before, during, and after the offenses. In fact, Mr. Attia concedes that the state

presented sufficient evidence to establish that he asked Mr. Lewis to “beat up Robbie.”

       {¶101} The state cites in support of its argument the Ninth District’s decision in

State v. Sprenz, 9th Dist. Summit No. 18254, 1998 WL 78675 (Feb. 11, 1998). In that

case, the defendant agreed to pay the principal offender $500 to “scare” the victim and

gave him the victim’s address. Id. at *1. The principal offender subsequently appeared

on the victim’s porch and asked if she was there. Id. After being informed that she was

not, the principal offender broke the front door window, entered the house, assaulted the

victim with a stun gun, and set the house on fire. Id. The defendant subsequently paid

the principal offender $300 and congratulated him on a “good job.” Id.

       {¶102} The defendant was subsequently convicted of complicity to commit

aggravated burglary, among other offenses.         Id. at *2.   On appeal, the defendant

contended that there was no evidence that he did anything more than ask someone to


                                             18

Case No. 2021-L-003
“scare” the victim. Id. at *3. Therefore, there was no evidence that he asked anyone to

break into the victim’s house. Id. The Ninth District disagreed and found that the jury

could reasonably infer that the defendant intended for the principal offender to scare the

victim at her home and that the “scare” the defendant sought included trespassing into

the victim’s dwelling for the purpose of feloniously assaulting her. Id.

       {¶103} We agree with the state that Sprenz is factually similar to the present case.

Further, the evidence regarding Mr. Attia’s conduct permits an even stronger inference

than in Sprenz.

       {¶104} Mr. Lewis testified that Mr. Attia picked him up “to handle something.”

Specifically, Mr. Attia offered to pay him to “f**k Robbie up.” After they “got drunk” at the

party, Mr. Attia told Mr. Lewis that the plan was “to go f**k Robbie up” because Robbie

had beat Mr. Attia’s sister. Ms. Keen testified that Mr. Attia asked her to drive him and

Mr. Lewis to the Finucan home, which she did. There is no dispute that, upon their arrival,

Mr. Lewis trespassed into the Finucan home by force. There is no evidence that Mr. Attia

attempted to stop Mr. Lewis from doing so.

       {¶105} Following the offenses, Ms. Keen drove Mr. Lewis back to his house in

Euclid despite the fact that he was “covered in blood” and bleeding from a “huge gash” in

his forehead. Ms. Keen and Ms. Jennings both testified that after arriving at Mr. Lewis’s

house, Mr. Attia asked them if they had any cash. Mr. Lewis testified that Mr. Attia paid

him $5 that night.

       {¶106} There is also no dispute that Mr. Attia asked Ms. Keen to drop him off at a

housing development in Newell Creek rather than at his house. Mr. Attia called Mr.

McDougall, who arrived in his car with Ms. Dion and drove Mr. Attia home.


                                             19

Case No. 2021-L-003
        {¶107} After the police responded to Mrs. Finucan’s 911 call, they went to the Attia

home and spoke to Mr. Attia, who failed to disclose his involvement in the matter. Ms.

Chester and Ms. Sikora both testified that Mr. Attia called them via FaceTime and told

them not to talk about the football game.

        {¶108} Finally, Mr. Lewis testified that Mr. Attia came back the next day and paid

him $100, at which time Mr. Attia stated that he had to delete Mr. Lewis’s number because

the police were questioning him.

        {¶109} Given the foregoing evidence, we conclude a reasonable jury could infer

Mr. Attia was aware that soliciting or procuring Mr. Lewis to assault Robbie at the Finucan

home would probably cause a certain result, i.e., Mr. Lewis trespassing into the Finucan

home.

                               Physical Harm to Mr. Finucan

        {¶110} Mr. Attia next contends that the state failed to produce “any evidence” that

he knowingly solicited or procured Mr. Lewis for the purpose of committing assault,

felonious assault, or aggravated menacing against Mr. Finucan or that he was aware it

was likely that Mr. Lewis would inflict, attempt to inflict, or threaten to inflict harm to Mr.

Finucan.

        {¶111} Mr. Attia’s argument misconstrues the state’s burden of production.

        {¶112} The fourth element of aggravated burglary requires a “purpose to commit in

the structure * * * any criminal offense.” R.C. 2911.11(A). “A person acts purposely when

it is the person’s specific intention to cause a certain result, or, when the gist of the offense

is a prohibition against conduct of a certain nature, regardless of what the offender intends




                                               20

Case No. 2021-L-003
to accomplish thereby, it is the offender's specific intention to engage in conduct of that

nature.” R.C. 2901.22(A).

       {¶113} The trial court instructed the jury that the underlying “criminal offense” was

“assault,” “felonious assault,” and/or “aggravated menacing.” The trial court defined

“assault” as causing or attempting to cause physical harm to Mr. Finucan and/or Robbie

and “aggravated menacing” as causing or threatening to cause serious physical harm to

Mr. Finucan and/or Robbie. Thus, to establish aggravated burglary, the state was not

required to prove that Mr. Finucan was the intended victim of the underlying criminal

offense.

       {¶114} The fifth element is the aggravating element.           It requires the infliction,

attempted infliction, or threatened infliction of “physical harm on another.”               R.C.

2911.11(A)(1).     “Physical harm to persons” means “any injury, illness, or other

physiological impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3).

       {¶115} The statute contains no mental state for this element. The Supreme Court

of Ohio has held that in such circumstances, no culpable mental state must be proven.

State v. Johnson, 128 Ohio St.3d 107, 2010-Ohio-6301, 942 N.E.2d 347, ¶ 38 (“[I]f the

General Assembly intends for the additional elements to carry their own mens rea, it must

say so. Otherwise, no culpable mental state need be proved for those elements”).

       {¶116} The trial court’s instructions also did not require a mental state for the

principal offender’s infliction, attempted infliction, or threatened infliction of physical harm.

The instructions also did not specify a victim. Thus, to establish aggravated burglary, the

state was not required to prove that Mr. Attia was aware it was likely that Mr. Lewis would

inflict, attempt to inflict, or threaten to inflict physical harm to Mr. Finucan.


                                               21

Case No. 2021-L-003
       {¶117} As indicated, Mr. Attia concedes that the state presented sufficient evidence

to establish that he asked Mr. Lewis to “beat up Robbie,” which satisfies the foregoing

definitions of “assault” and/or “aggravated menacing.” In addition, there is no dispute that

both Mr. Finucan and Robbie suffered at least “physical harm.” Therefore, the state met

its burden of production with respect to the fourth and fifth elements of aggravated

burglary.

       {¶118} Accordingly, construing the evidence in a light most favorable to the state,

the state produced sufficient evidence, if believed, to establish the elements of complicity

to aggravated burglary beyond a reasonable doubt.

       {¶119} Mr. Attia’s first assignment of error is without merit.

                            Complicity to Felonious Assault

       {¶120} Mr. Attia was convicted in count 3 of complicity in violation of R.C.

2923.03(A)(1) by knowingly soliciting or procuring Mr. Lewis to commit felonious assault

against Mr. Finucan in violation of R.C. 2903.11(A)(1).

       {¶121} R.C. 2903.11(A)(1) provides, in relevant part, that “[n]o person shall

knowingly * * * [c]ause serious physical harm to another * * *.” (Emphasis added.)

       {¶122} The applicable definitions of “solicit,” “procure,” and “knowingly” are set forth

above.

                                     Solicit or Procure

       {¶123} Mr. Attia first contends that Mr. Lewis’s following testimony during cross-

examination “proves” that he did not ask Mr. Lewis to feloniously assault Mr. Finucan:

       {¶124} “Q. What happened next or why did you, why did you punch the father?

       {¶125} “A. I was drunk.


                                              22

Case No. 2021-L-003
       {¶126} “Q. You were drunk?

       {¶127} “A. Yes, I wasn’t thinking right in my mind. I wasn’t thinking right.

       {¶128} “* * *

       {¶129} “Q. You’re the one that punched the dad in the face?

       {¶130} “A. Yes.

       {¶131} “Q. And you’re the one that ran upstairs to get Robbie?

       {¶132} “A. Yes, yes.

       {¶133} “Q. Okay. And that was all you?

       {¶134} “A. Yes, okay.”

       {¶135} Once again, Mr. Attia quotes Mr. Lewis’s testimony out of context. The

remainder of the first referenced exchange was as follows:

       {¶136} “Q. [Mr. Attia] never told you to punch the father, did he?

       {¶137} “A. He also didn’t tell me not to go up to the house.

       {¶138} “Q. Okay. But he never told you to punch the father?

       {¶139} “A. He also didn’t tell me not to go up to the house.”

       {¶140} Contrary to Mr. Attia’s assertion, this testimony does not establish that Mr.

Lewis only feloniously assaulted Mr. Finucan because he was drunk or that feloniously

assaulting Mr. Finucan was not part of the plan. As indicated, Mr. Lewis’s admission of

criminal liability does not negate Mr. Attia’s complicity, and the definitions of “solicit” and

“procure” encompass more than an express request.

                                         Knowingly

       {¶141} Mr. Attia next contends that even if he asked Mr. Lewis to “beat up” Robbie,

the state produced “no evidence” that Mr. Lewis’s felonious assault of Mr. Finucan was


                                              23

Case No. 2021-L-003
“probably (more likely than not) to occur.” He argues that inferring knowledge would be

“incompatible with logic and common sense.”

      {¶142} Mr. Attia’s argument does not acknowledge Mr. Lewis’s following testimony:

      {¶143} “Q. So did [Mr. Attia] talk to you about what the plan was?

      {¶144} “A. Yeah, to go f**k Robbie up.

      {¶145} “Q. So you left the party?

      {¶146} “A. Yeah, we all did.

      {¶147} “* * *

      {¶148} “Q. Did [Mr. Attia] ever tell you he wanted you to go talk to --

      {¶149} “A. No.

      {¶150} “Q. -- Robbie?

      {¶151} “A. He didn't say nothing about talking.

      {¶152} “Q. Did he say he wanted to talk to Robbie’s dad?

      {¶153} “A. No, he didn't say nothing about talking.

      {¶154} “Q. What did he say to you?

      {¶155} “A. He wanted me to fight Robbie and he says if the father jumped in he

was going to have my back.

      {¶156} “Q. If who jumped in?

      {¶157} “A. Robbie’s father.

      {¶158} “Q. Okay. So [Mr. Attia] told you if Robbie’s father jumped in he would have

your back?

      {¶159} “A. Yeah.”




                                            24

Case No. 2021-L-003
       {¶160} The foregoing testimony indicates that Mr. Attia expressly contemplated Mr.

Finucan being assaulted.      Therefore, a reasonable jury could infer from Mr. Attia’s

assurance to Mr. Lewis that “if the father jumped in,” Mr. Attia “was going to have [his]

back” that Mr. Attia was aware that soliciting or procuring Mr. Lewis to assault Robbie at

the Finucan home would probably cause a certain result, i.e., Mr. Lewis feloniously

assaulting Robbie and/or Mr. Finucan.

       {¶161} Accordingly, construing the evidence in a light most favorable to the state,

the state produced sufficient evidence, if believed, to establish the elements of complicity

to felonious assault beyond a reasonable doubt.

       {¶162} Mr. Attia’s third assignment of error is without merit.

       {¶163} For the foregoing reasons, the judgment of the Lake County Court of

Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                             25

Case No. 2021-L-003